 

Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, made and entered into as of the 15th day of May, 2017 by
and between CONCURRENT COMPUTER CORPORATION, a Delaware corporation
(“Concurrent” or the “Company”), and WARREN SUTHERLAND (the “Employee”).

 

WITNESSETH:

 

WHEREAS, the Company desires to employ the Employee and the Employee desires to
accept such employment with the Company;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:

 

1.Employment

 

The Company hereby employs the Employee and the Employee hereby accepts
employment with the Company for the term set forth in Section 2 below, in the
position and with the duties and responsibilities set forth in Section 2 below,
and upon other terms and conditions hereinafter stated.

 

2.Position; Duties; Responsibilities

 

2.1           The term of employment hereunder shall commence on the date hereof
and continue until such employment ceases as provided in Section 4.1, 4.2, 4.3,
4.4, 4.5, 4.6 or 4.7 (such period, the “Term”). It is intended that at all times
during the Term of employment hereunder, the Employee shall serve as the Chief
Financial Officer of the Company. The Employee agrees to perform such senior
executive officer and managerial services customary to such position as are
necessary to the operations of the Company and as may be assigned to him from
time to time by the Company’s Chief Executive Officer.

 

2.2           Throughout the Term of employment hereunder, the Employee shall
devote his full time and undivided attention to the business and affairs of the
Company, as appropriate to his responsibilities and duties hereunder. Nothing in
this Agreement shall preclude the Employee from devoting reasonable periods
required for serving as a director or member of any advisory committee of not
more than two (at any time) “for profit” organizations involving no conflict of
interest with the interests of the Company (subject to approval by the Company’s
Board of Directors (“Board of Directors”), which approval shall not be
unreasonably withheld), or from engaging in charitable and community activities,
or from managing his personal investments, provided such activities do not
interfere with the performance of his duties and responsibilities under this
Agreement.

 

 

 

 

3.Compensation

 

3.1Salary

 

For services rendered by the Employee during the Term of employment hereunder,
the Employee shall be paid a salary, payable in accordance with the then
existing applicable payroll policy of the Company, at an annualized rate of
$210,013, less applicable deductions and withholdings, such salary to be
reviewed annually in accordance with the Company’s regular salary review
schedule.

 

3.2Annual Bonus Opportunity

 

During the Term of employment hereunder, the Employee will be eligible for a
bonus opportunity under the Company’s Annual Incentive Plan (“AIP”), which
currently provides an annual bonus opportunity in a target amount of fifty
percent (50%) of Employee’s then current base salary (pro-rated based on the
Employee’s start date, as applicable) with a maximum bonus of one hundred fifty
percent (150%) of the target bonus. The targets and objectives for each year and
other terms and conditions of the bonus opportunity shall be established each
year by the Compensation Committee of the Board of Directors with the input of
the Chief Executive Officer.

 

3.3Employee Benefit Plans

 

During the Term of employment hereunder, the Employee will be eligible to
participate in all employee benefit programs of the Company made available to
senior executives, in accordance with the provisions thereof. Additionally, the
Employee shall be entitled to vacation time at the rate of four (4) weeks per
calendar year or such greater amount as may be provided by Company policies in
effect from time to time.

 

3.4Restricted Stock; Long Term Incentive Plan

 

The Compensation Committee of the Board of Directors will grant to the Employee
an award of 30,000 shares of Restricted Stock as soon as practicable after the
effective date of this Agreement. The terms of the award shall provide for the
lapse of restrictions as follows, provided that the Employee is employed with
the Company on the applicable date: restrictions on 7,500 shares shall lapse on
the first anniversary of the grant date; restrictions on 7,500 shares shall
lapse on the second anniversary of the grant date; restrictions on 7,500 shares
shall lapse on the third anniversary of the grant date; and restrictions on
7,500 shares shall lapse on the fourth anniversary of the grant date. The
Restricted Stock award shall be subject to and governed by the terms and
conditions of the Concurrent Computer Corporation 2011 Stock Incentive Plan
(“Incentive Plan”) and the award document. Notwithstanding the foregoing, such
Restricted Stock shall become 100% vested in the event the Employee’s employment
is terminated because of death or Continuing Disability as provided in Section
4.2.

 

During the Term of employment hereunder, the Employee will be eligible to
participate in long term incentive programs of the Company now or hereafter made
available to senior executives, in accordance with the provisions thereof as in
effect from time to time, and as deemed appropriate by the Compensation
Committee to be applicable to this position.

 

 2 

 

 

3.5Business Expense Reimbursements

 

During the Term of employment hereunder, the Employee will be entitled to
receive reimbursement by the Company for all reasonable out-of-pocket expenses
incurred by him (in accordance with the policies and procedures established by
the Company for its senior executives), in connection with his performing
services hereunder. Reimbursements shall be made in accordance with Employer’s
normal expense reimbursement policies and procedures for its senior executives
(including timing), and such reimbursement will be made no later than the last
day of the Employee’s taxable year following the taxable year in which the
expense was incurred. The expenses paid by Employer during any taxable year of
the Employee will not affect the expenses paid by Employer in another taxable
year. This right to reimbursement is not subject to liquidation or exchange for
another benefit.

 

4.Consequences of Termination of Employment

 

4.1Death

 

In the event of the death of the Employee during the Term of employment
hereunder, the estate or other legal representatives of the Employee shall be
entitled to salary and bonus accrued and due through the period ending on the
date of his death and any other vested rights and benefits he may have under the
employee benefit plans and programs of the Company will be determined in
accordance with the terms and provisions of such plans and programs.

 

4.2Continuing Disability

 

Notwithstanding anything in this Agreement to the contrary, the Company is
hereby given the option to terminate the Employee’s employment in the event of
the Employee’s Continuing Disability. The Company can exercise this option by
giving notice to the Employee of the Company’s intention to terminate his
employment due to Continuing Disability not earlier than 15 days from the
Employee’s receipt of such notice.

 

In the event of the termination of the Employee’s employment due to Continuing
Disability, the Employee shall be entitled to salary and bonus accrued and due
through the period ending on the date of his termination and any other vested
rights and benefits he may have under the employee benefit plans and programs of
the Company will be determined in accordance with the terms and provisions of
such plans and programs.

 

For purposes hereof, “Continuing Disability” shall mean the inability to perform
the essential functions connected with the Employee’s duties hereunder, with or
without reasonable accommodation, which inability shall have existed or shall
reasonably be expected to exist for a period of 180 days, even though not
consecutive, in any 24 month period. In the event the Employee does not agree
with the Company that his inability to perform the essential functions connected
with the Employee’s duties may reasonably be expected to exist for such period,
the opinion of a qualified medical doctor selected by the Employee and
reasonably satisfactory to the Company shall be determinative.

 

 3 

 

 

4.3Termination by the Company for Due Cause

 

Nothing herein shall prevent the Company from terminating the employment of the
Employee for Due Cause. If the Employee is terminated by the Company for Due
Cause, he shall be entitled to salary and bonus accrued and due through the
period ending on the date of his termination, the bonus, if any, earned but not
paid for the fiscal year ending prior to his termination and any other vested
rights and benefits he may have under the employee benefit plans and programs of
the Company which shall be determined in accordance with the terms of such plans
and programs. The term “Due Cause”, as used herein, shall mean that (a) the
Employee has committed a willful serious act, such as (but not limited to)
embezzlement, against the Company intended to enrich himself at the expense of
the Company or has been convicted of a felony or misdemeanor involving moral
turpitude; (b) the Employee has willfully or grossly neglected his duties
hereunder or intentionally failed to observe specific lawful directives or
policies of the Board of Directors, which directives or policies were consistent
with his positions, duties and responsibilities hereunder, and which failure
had, or continuing failure will have, a material adverse effect on the Company;
(c) the Employee’s undertaking to provide any chief financial officer
certification required under the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley
Act”) without taking reasonable and appropriate steps as outlined by the
Company’s audit committee to determine whether the certification was accurate;
(d) the Employee’s failure to fulfill any of his duties under, or violation of
any provision of, the Sarbanes-Oxley Act, including, but not limited to, failure
to establish and administer effectively systems and controls as outlined by the
Company’s audit committee necessary for compliance with the Sarbanes-Oxley Act;
or (e) the Employee has committed a material violation of the Company’s policies
or procedures, or a material breach of this Agreement. Prior to any such
termination, the Employee shall be given written notice by the Board of
Directors that the Company intends to terminate his employment for Due Cause
under this Section 4.3, which written notice shall specify the particular acts
or omissions on the basis of which the Company intends to so terminate the
Employee’s employment, and the Employee (with his counsel, if he so chooses)
shall be given the opportunity, within 15 days of his receipt of such notice, to
have a meeting with the Board of Directors to discuss such acts or omissions and
given reasonable time to remedy the situation, if it is deemed by the Board of
Directors, in their good faith business judgment, to be remediable. In the event
of such termination, the Employee shall be promptly furnished written
specification of the basis therefor in reasonable detail.

 

4.4Termination by the Company other than for Due Cause

 

The foregoing notwithstanding, the Company may terminate the Employee’s
employment for whatever reason it deems appropriate; provided, however, that in
the event such termination is not based on death or Continuing Disability as
provided in Sections 4.1 or 4.2, above, or on Due Cause as provided in Section
4.3 above, the Employee will be entitled to receive Severance Compensation (as
defined below); provided that within thirty (30) days following the date of the
Employee’s termination of employment, the Employee executes a release in a form
acceptable to the Company and such release has become irrevocable.

 

For purposes of the foregoing, “Severance Compensation” shall consist of (a)
salary continuation payments for a period of 6 months from the date of such
termination (the “Salary Continuation Period”), at the salary in effect,
pursuant to Section 3.1 above, immediately prior to such termination, (b)
one-half of the amount, if any, paid as an annual bonus in the year preceding
the Employee’s termination of employment, and (c) COBRA continuation coverage
under the Company’s hospitalization and medical plan (the “Health Plan”) for
Employee and his eligible dependents who were covered under the Health Plan at
the time of his termination as required by Section 4980B of the Internal Revenue
Code of 1986, as amended (the “Code”), but during the Salary Continuation
Period, Employee shall be eligible to continue such coverage at the same premium
charged to active employees during such period. The payments pursuant to Section
4.4(a) and (b) above shall be made in substantially equal installments on each
regularly scheduled pay date (each a “Pay Date”), beginning with the first Pay
Date following the thirtieth (30th) day after the date of the Employee’s
“separation from service” (“Separation from Service”) (within the meaning of
Section 409A of the Code and the regulations, rulings and other guidance issued
thereunder (collectively, “Section 409A”)), but with the first payment being a
lump sum payment covering all payment periods from the date of the Employee’s
Separation from Service through the date of such first payment.

 

 4 

 

 

Notwithstanding the foregoing, if at the time of the Employee’s Separation from
Service, the Employee is a “specified employee” within the meaning of Section
409A, then, to the extent any payment that the Employee becomes entitled to
under this Agreement on account of Separation from Service would be considered
deferred compensation subject to Section 409A (after excluding to the maximum
extent possible any payments that may be excluded pursuant to Section 409A
either as separation pay due to an involuntary separation from service or as a
short-term deferral), such payment shall not be payable until the date that is
the earlier of (i) six (6) months and one (1) day after the Employee’s
Separation from Service, or (ii) the Employee’s death (the “Delay Period”). Upon
the first business day following the expiration of the Delay Period, all
payments deferred pursuant to this subsection shall be paid in a single lump sum
to the Employee (without interest), and any remaining payments due under this
Agreement shall be paid as otherwise provided herein.

 

Except as specifically set forth in this Section 4.4, the Employee shall not be
entitled to any other compensation or benefits following a termination of
employment by the Company as provided in this Section 4.4, other than with
respect to any vested benefits to which the Employee is entitled pursuant to any
employee benefit plan maintained by the Company.

 

4.5Termination Following Change of Control

 

If there is a “change of control” (as defined in the Concurrent Computer
Corporation 2011 Stock Incentive Plan), and within one year after such “change
of control” the Employee’s employment is terminated by the Company (other than
for Due Cause, death or Continuing Disability), or within three months after a
“change of control”, the Employee has a constructive termination of employment
without Due Cause pursuant to Section 4.6 below, subject to executing a release
in a form acceptable to the Company and such release becoming irrevocable, the
Employee will be entitled to receive (a) salary continuation payments for a
period of 12 months from the date of such termination, at the salary in effect,
pursuant to Section 3.1 above, immediately prior to such termination, (b) the
amount, if any, paid as an annual bonus in the year preceding the Employee’s
termination of employment, and (c) COBRA continuation coverage under the
Company’s Health Plan for Employee and his eligible dependents who were covered
under the Health Plan at the time of his termination, but during the 12 month
period following Employee’s termination, Employee shall be eligible to continue
such coverage at the same premium charged to active employees during such
period. The salary continuation payments pursuant to Section 4.5(a) and (b)
above shall be made in substantially equal installments on each regularly
scheduled Pay Date, beginning with the first Pay Date following the thirtieth
(30th) day after the date of the Employee’s Separation from Service, but with
the first payment being a lump sum payment covering all payment periods from the
date of the Employee’s Separation from Service through the date of such first
payment. To the extent applicable, such payments shall be subject to the payment
restrictions set forth in the third paragraph of Section 4.4.

 

 5 

 

 

4.6          Constructive Termination of Employment by the Company without Due
Cause

 

Anything herein to the contrary notwithstanding, if the Company:

 

(i)          demotes or otherwise elects or appoints the Employee to a lesser
office than set forth in Section 2.1, or

 

(ii)         causes a material change in the nature or scope of the authorities,
duties or responsibilities attached to the Employee’s position as described in
Section 2.1, or

 

(iii)        materially decreases the Employee’s salary or annual bonus
opportunity below the most recent levels provided for by the terms of Sections
3.1 and 3.2, or

 

(iv)        commits any other material breach of this Agreement,

 

then such action (or inaction) by the Company, unless consented to in writing by
the Employee, shall constitute a constructive termination of the Employee’s
employment. If, within thirty (30) days of learning of the action (or inaction)
described herein as a basis for a constructive termination of employment, the
Employee (unless he has given written consent thereto) notifies the Company in
writing that he wishes to effect a constructive termination of his employment
pursuant to this Section 4.6, and such action (or inaction) is not reversed or
otherwise remedied by the Company within 30 days following receipt by the
Company of such written notice, then effective at the end of such second 30 day
period, the employment of the Employee hereunder shall be deemed to have
terminated by the Company other than for Due Cause pursuant to Section 4.4
above, and the Employee shall (subject to the terms and conditions set forth in
such section, including executing a release in a form acceptable to the Company,
and such release becoming irrevocable) be entitled to Severance Compensation in
accordance with Section 4.4.

 

4.7Voluntary Termination by the Employee

 

In the event the Employee terminates his employment of his own volition (other
than as provided in Section 4.6 above), such termination shall constitute a
voluntary termination and in such event the Employee shall be limited to the
same rights and benefits as provided in connection with termination for Due
Cause under the second sentence of Section 4.3 above. For the purposes hereof, a
decision by the Employee to voluntarily retire shall constitute a voluntary
termination.

 

4.8Other Resignations

 

In the event the Employee’s employment with the Company is terminated (either by
the Company or by the Employee), the Employee acknowledges and agrees that he
will resign from any and all other positions that the Employee then holds as an
employee, officer or director of the Company and its subsidiaries and
affiliates.

 

 6 

 

 

5.Protective Agreement

 

Concurrently with entering into this Agreement, the Employee will enter into a
Protective Agreement in favor of the Company substantially in the form attached
as Exhibit A hereto (the “Protective Agreement”).

 

6.Successors and Assigns

 

6.1Assignment by the Company

 

This Agreement shall be binding upon and inure to the benefit of the Company or
any corporation or other entity to which the Company may transfer all or
substantially all its assets and business and to which the Company may assign
this Agreement, in which case “Company” as used herein shall mean such
corporation or other entity.

 

6.2Assignment by the Employee

 

The Employee may not assign this Agreement or any part thereof without the prior
written consent of the Company, which consent may be withheld by the Company for
any reason it deems appropriate.

 

7.Arbitration

 

Except as provided below, any disputes or claims of any kind or nature,
including as to arbitrability under this Agreement, between the Employee and the
Company arising out of, related to, or in connection with any aspect of the
Employee’s employment with the Company or its termination, including all claims
arising out of this Agreement and claims for alleged discrimination, harassment,
or retaliation in violation of Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, 42 U.S.C. § 1981, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Family and Medical
Leave Act of 1993, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, or any other federal, state, or local law, shall be
settled by final and binding arbitration in Fulton County, Georgia. Either party
may file a written demand for arbitration with the American Arbitration
Association pursuant to its National Rules for the Resolution of Employment
Disputes. The arbitration shall be conducted by a single neutral arbitrator who
is a member of the Bar of the State of Georgia, has been actively engaged in the
practice of law for at least fifteen (15) years, and has substantial experience
in connection with business transactions and interpretation of contracts. In
considering the relevancy, materiality, discoverability, and admissibility of
evidence, the arbitrator shall take into account, among other things, applicable
principles of legal privilege, including the attorney-client privilege, the work
product doctrine, and appropriate protection of the Company’s Trade Secrets and
Confidential Information. Upon the request of either party, the arbitrator’s
award shall be written and include findings of fact and conclusions of law.
Judgment on the award rendered by the arbitrator may be entered by any court
having jurisdiction. Any arbitration of any claim by the Employee may not be
joined or consolidated with any other arbitration(s) by or against the Company,
including through class or collective arbitration. The prevailing party in any
such arbitration, or in any action to enforce this Section or any arbitration
award hereunder, shall be entitled to recover that party’s attendant attorneys’
fees and related expenses from the other party to the maximum extent permitted
by law. The Company shall be responsible for payment of all mediation and
arbitration filing and administrative fees, and all fees and expenses of the
mediator or arbitrators, irrespective of the outcome, as to any federal
statutory claims by the Employee or as may otherwise be required by law for this
Agreement to be enforceable. Notwithstanding any other provision of this
Agreement, the Company may seek temporary, preliminary, or permanent injunctive
relief against the Employee at any time without resorting to arbitration. The
parties agree that this Agreement involves interstate commerce and that this
arbitration provision is therefore subject to and governed by the Federal
Arbitration Act. The parties confirm their agreement by initialing below:

 

________ ________ Company Employee

 

 7 

 

 

8.Governing Law

 

This Agreement shall be deemed a contract made under, and for all purposes shall
be construed in accordance with, the laws of the State of Georgia (without
reference to the principles of conflicts of law).

 

9.Entire Agreement

 

This Agreement, including the Protective Agreement, contains all the
understandings and representations between the parties hereto pertaining to the
subject matter hereof and supersedes all undertakings and agreements, whether
oral or in writing, if any there be, previously entered into by them with
respect thereto.

 

10.Amendment or Modification; Waiver

 

No provision in this Agreement may be amended or waived unless such amendment or
waiver is agreed to in writing, signed by the Employee and an officer of the
Company thereunto duly authorized. Except as otherwise specifically provided in
this Agreement, no waiver by any party hereto of any breach by another party
hereto of any condition or provision of this Agreement to be performed by such
other party shall be deemed a waiver of a similar or dissimilar provision or
condition at the same or any prior or subsequent time.

 

11.Notices

 

Any notice to be given hereunder shall be in writing and delivered personally or
sent by certified mail, postage prepaid, return receipt requested, addressed to
the party concerned at the address indicated below or to such other address as
such party may subsequently give notice of hereunder in writing:

 

COMPANY:   Concurrent Computer Corporation     4375 River Green Parkway    
Suite 100     Duluth, GA 30096     Attn: Jodi Patterson

 

 8 

 

 

With a copy to:   King & Spalding LLP     1180 Peachtree Street     Atlanta, GA
30309     Attn: Keith Townsend

 

EMPLOYEE:   At the most recent address for the Employee in the Company’s
records.

 

12.Severability

 

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions or
portions of this Agreement shall be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.

 

13.Withholding

 

Anything to the contrary notwithstanding, all payments required to be made by
the Company hereunder to the Employee or his estate or beneficiaries, shall be
subject to withholding of such amounts relating to taxes as the Company may
reasonably determine it should withhold pursuant to any applicable law or
regulation. In lieu of withholding such amounts, in whole or in part, the
Company may, in its sole discretion, accept other provision for payment of taxes
as required by law, provided it is satisfied that all requirements of law
affecting its responsibilities to withhold such taxes have been satisfied.

 

14.Survivorship

 

The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

 

15.References

 

References in this Agreement to the Employee shall be deemed, where appropriate,
to refer to his legal representatives.

 

16.Titles

 

Titles to the sections in this Agreement are intended solely for convenience and
no provision of this Agreement is to be construed by reference to the title of
any section.

 

17.Counterparts

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together shall constitute one and the
same instrument.

 

 9 

 

 

18.Section 409A

 

Payments pursuant to this Agreement are intended to comply with or be exempt
from Section 409A and accompanying regulations and other binding guidance
promulgated thereunder, and the provisions of this Agreement will be
administered, interpreted and construed accordingly. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Whenever a payment under this Agreement specifies
a payment period with reference to a number of days, the actual date of payment
within the specified period shall be within the sole discretion of the Company,
and in no event may the Employee, directly or indirectly, designate the calendar
year of any payment to be made under this Agreement, to the extent such payment
is subject to Section 409A. Any payments to be made under this Agreement upon a
termination of employment shall only be made upon a Separation from Service
under Section 409A. The Company makes no representation or warranty and shall
have no liability to the Employee or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A but do not satisfy an exemption from, or the conditions of, Section 409A.

 

19.Claw-Back Policy

 

Any incentive based compensation, or any other compensation, paid or payable to
the Employee pursuant to this Agreement or any other agreement or arrangement
with the Company, which is subject to recovery under any law, government
regulation, order or stock exchange listing requirement, will be subject to such
deductions and clawback (recovery) as may be required to be made pursuant to
law, government regulation, order, stock exchange listing requirement (or any
policy of the Company adopted pursuant to any such law, government regulation,
order or stock exchange listing requirement). The Employee specifically
authorizes the Company to withhold from future wages any amounts that may become
due under this provision; provided, however, nothing in this provision is
intended to permit a change in the terms of payment of any deferred compensation
subject to Section 409A in any manner that would violate or create a plan
failure under Section 409A. This Section 19 shall survive the termination of
this Agreement for a period of three (3) years.

 

 10 

 

 

IN WITNESS WHERETO, the parties hereto have executed this Agreement as of the
date first above written.

  

  CONCURRENT COMPUTER CORPORATION         By: /s/ Derek J. Elder   Derek J.
Elder   President and Chief Executive Officer       EMPLOYEE       /s/ Warren
Sutherland   Warren Sutherland

 

 11 

 

 

Exhibit A

 

PROTECTIVE AGREEMENT

 

I, the undersigned, in consideration of and as a condition to my employment by
Concurrent Computer Corporation (the “Company”), do hereby agree with the
Company as follows:

 

1.          Noncompete and Nonsolicitation of Customers or Employees. During my
employment by the Company, I will devote my full time and best efforts to the
business of the Company and I will not, directly or indirectly, alone or as a
partner, officer, director, employee or holder of more than 5% of the common
stock of any other organization, engage in any business activity which competes
directly or indirectly with the products or services being developed,
manufactured or sold by the Company. I also agree that, following any
termination of such employment, I will not, directly or indirectly, for any
period in which I receive severance payments from the Company, plus one (1)
year, (a) engage in or provide any services substantially similar to the
services that I provided to the Company at any time during the last twelve (12)
months of my employment to or on behalf of any person or entity that competes
with the Company in the “real time” or “video-on-demand” businesses anywhere in
the continental United States, which I acknowledge and agree is the primary
geographic area in which the Company competes in these businesses and thus, by
virtue of my senior executive position and responsibilities with the Company,
also the primary geographic area of my employment with the Company, (b) solicit
or attempt to solicit, for the purpose of competing with the Company in its
“real time” or “video-on-demand” businesses, any customers or active prospects
of the Company with which I had any material business contact for or on behalf
of the Company at any time during the last twelve (12) months of my employment,
or (c) recruit or otherwise seek to induce any employees of the Company to
terminate their employment or violate any agreement with the Company.

 

2.          Trade Secrets and Other Confidential Information. Except as may be
required in the performance of my duties with the Company, or as may be required
by law, I will not, whether during or after termination of my employment with
the Company, reveal to any person or entity or use any of the trade secrets of
the Company for as long as they remain trade secrets. I also agree to these same
restrictions, during my employment with the Company and for a period of three
(3) years thereafter, with respect to all other confidential information of the
Company, including its technical, financial and business information, unless
such confidential information becomes publicly available through no fault of
mine or unless it is disclosed by the Company to third parties without similar
restrictions.

 

Further, I agree that any and all documents, disks, databases, notes, or
memoranda prepared by me or others and containing trade secrets or confidential
information of the Company shall be and remain the sole and exclusive property
of the Company, and that upon termination of my employment or prior request of
the Company I will immediately deliver all of such documents, disks, databases,
notes or memoranda, including all copies, to the Company at its main office.

 

 12 

 

 

Further, I agree that all Company property, such as, but not limited to cell
phone(s), personal computer, software, PDAs, etc., shall be and remain the sole
and exclusive property of the Company, and that upon termination of my
employment or prior request of the Company I will immediately return all such
property, to the Company.

 

3.          Inventions and Copyrights. If at any time or times during my
employment (or within six (6) months thereafter if based on trade secrets or
confidential information within the meaning of Paragraph 2 above), I make or
discover, either alone or with others, any invention, modification, development,
improvement, process or secret, whether or not patented or patentable
(collectively, “inventions”) in the field of computer science or
instrumentation, I will disclose in reasonable detail the nature of such
invention to the Company in writing, and if it relates to the business of the
Company or any of the products or services being developed, manufactured or sold
by the Company, such invention and the benefits thereof shall immediately become
the sole and absolute property of the Company provided the Company notifies me
in reasonable detail within ninety (90) days after receipt of my disclosure of
such invention that it believes such invention relates to the business of the
Company or any of the products or services being developed, manufactured or sold
by the Company. I also agree to transfer such inventions and benefits and rights
resulting from such inventions to the Company without compensation and will
communicate without cost, delay or prior publications all available information
relating to the inventions to the Company. At the Company’s expense I will also,
whether before or after termination of my employment, sign all documents
(including patent applications) and do all acts and things that the Company may
deem necessary or desirable to effect the full assignment to the Company of my
right and title to the inventions or necessary to defend any opposition thereto.
I also agree to assign to the Company all copyrights and reproduction rights to
any materials prepared by me in connection with my employment.

 

4.          Conflicting Agreements. I represent that I have attached to this
Agreement a copy of any written agreement, or a summary of any oral agreement,
which presently affects my ability to comply with the terms of this Agreement,
and that to the best of my knowledge my employment with the Company will not
conflict with any agreement to which I am subject. I have returned all documents
and materials belonging to any of my former employers. I will not disclose to
the Company or induce any of the Company’s employees to use trade secrets or
confidential information of any of my former employers.

 

5.          Protected Rights; Defend Trade Secrets Act. Nothing contained in
this Agreement limits my ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (collectively, “Government Agencies”), or prevents me from providing
truthful testimony in response to a lawfully issued subpoena or court order. 
Further, this Agreement does not limit my ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company. I understand that under the
Defend Trade Secrets Act: (a) no individual will be held criminally or civilly
liable under federal or state trade secret law for disclosure of a trade secret
(as defined in the Economic Espionage Act) that is (i) made in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and made solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal so that it
is not made public; and (b) an individual who pursues a lawsuit for retaliation
by an employer for reporting a suspected violation of the law may disclose the
trade secret to the attorney of the individual and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal, and does not disclose the trade secret,
except as permitted by court order.

 

 13 

 

 

6.          Miscellaneous.

 

(a)          I hereby give the Company permission to use photographs of me,
during my employment, with or without using my name, for any reasonable business
purposes the Company deems necessary or desirable.

 

(b)          The Company shall have, in addition to any and all remedies of law,
the right to an injunction, specific performance and other equitable relief as
may be appropriate to prevent the violation of my obligations hereunder.

 

(c)          I understand that this Agreement does not create an obligation on
the Company or any other person to continue my employment for any period of
time.

 

(d)          This Agreement shall be construed in accordance with the laws of
the State of Georgia. I agree that each provision of this Agreement shall be
treated as a separate and independent clause, and the unenforceability of any
clause shall in no way impair the enforceability of any of the other clauses.
Moreover, if one or more of the provisions contained in this Agreement shall for
any reason be held to be extensively broad as to scope, activity, time,
geographical area or subject so as to be unenforceable at law, such provision or
provisions shall be construed by the appropriate judicial body by limiting and
reducing it or them so as to be enforceable to the maximum extent compatible
with applicable law as it shall then appear.

 

(e)          My obligations under this Agreement shall survive the termination
of my employment regardless of the manner of such termination for the time
periods set forth in this Agreement, and shall be binding upon my heirs,
executors and administrators.

 

(f)          The term “Company” as used in this Agreement includes Concurrent
Computer Corporation and any of its subdivisions or affiliates. The Company
shall have the right to assign this Agreement to its successors and assigns.

 

(g)          The foregoing is the entire agreement between the Company and me
with regard to its subject matter, and may not be amended or supplemented except
by a written instrument signed by both the Company and me. The section headings
are inserted for convenience only, and are not intended to affect the meaning of
this Agreement.

 

  /s/ Warren Sutherland   Warren Sutherland       Date: May 15, 2017

 

 14 

